UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER LOCKLEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00033-FL-2; 7:12-cv-00074-FL)


Submitted:   January 13, 2015             Decided:   January 26, 2015


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Reston Wilson, GREENE & WILSON, PA, New Bern, North
Carolina, for Appellant.     Jennifer P. May-Parker, Ethan A.
Ontjes, Assistant United States Attorneys, Yvonne Victoria
Watford-McKinney, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther     Locklear    appeals      the    district     court’s     order

dismissing his 28 U.S.C. § 2255 (2012) motion.                   We have reviewed

the    record    and   conclude        that   the     district    court    properly

dismissed the motion as untimely.               Locklear’s claims on appeal

are squarely foreclosed by our recent decision in Whiteside v.

United States, __ F.3d __, 2014 WL 7245453 (4th Cir. Dec. 19,

2014) (en banc), and we therefore affirm the district court’s

judgment.       United States v. Locklear, Nos. 7:09-cr-00033-FL-2;

7:12-cv-00074-FL (E.D.N.C. Jan. 28, 2014).                       We dispense with

oral   argument      because     the    facts   and     legal     contentions     are

adequately      presented   in    the    materials      before    this    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2